IN THE SUPREME COURT OF TEXAS

                                 No. 08-0836

                         IN RE  WEEKLEY HOMES, L.P.

                      On Petition for Writ of Mandamus

ORDERED:

       1.     Relator's  unopposed  emergency  motion   for   stay   pending
resolution of petition for writ of  mandamus,  filed  October  3,  2008,  is
granted.   The Order Establishing  Procedure  for  Examination  of  Computer
Hard Drive and Protective Order dated August 25,  2008,  in  Cause  No.  06-
07736, styled HFG Enclave Land Interests, Ltd. v. Enclave at Forney  Branch,
Ltd., et al., in the 134th  District  Court  of  Dallas  County,  Texas,  is
stayed pending further order of this Court.
      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before 3:00 p.m., October 16, 2008.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this October 06, 2008.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk